DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of foreign priority papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/3/2019 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: a minor typographical error wherein claim 20 fails to end with a period (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "a plurality of struts" renders the claim(s) indefinite because a plurality of struts of the second member was already introduced in claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the plurality of struts of claim 1 or introduce a new, additional plurality of struts of the second member.  This office action reflects the assumption that applicant intended "a plurality of struts" to refer back to the plurality of struts of the second member from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 13, 18, 20-21 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thielen et al. (US 2009/0210049).
Thielen discloses (see Figs. 1A, 3A and 6; see stent 50 of Fig. 1, this rejection utilizes the alternate embodiment of Fig. 3A having linear spacing members 55 connecting the adjacent the stent rings of Fig. 1A) a peripheral overlap stent (50) comprising the following claim limitations:
(claim 1) a first member (i.e. left stent section in Fig. 3A), comprising a plurality of struts (35/120, Fig. 3A) defining a plurality of cells (as shown in Figs. 1A, 3A and 6; [0023]; [0091]; [0096]), wherein the first member is annular and defines a longitudinal direction (165, Fig. 3A) which is parallel to the axis of the first member (as shown in Figs 1A and 3A), a radial direction (as shown in Figs. 1A and 3A, first stent member defines a radial direction about its longitudinal axis), and a circumferential direction (as shown in Figs. 1A and 3A, first stent member defines a circumferential direction in which the struts of the first stent member are disposed about its longitudinal axis); a second member (i.e. right stent section in Fig. 3A), comprising a plurality of struts (35/120, Fig. 3A) and coupled to (via members 55, Fig. 3A) the first member at circumferentially distributed locations (55, Fig. 3A); wherein the second member overlaps a first end portion of the first member (i.e. at overlap region 115, Fig. 3A) and extends beyond the first end portion of the first member (as shown in Fig. 3A at free ends 30 of the second member);
(claim 2) wherein a first end portion (at 30, Fig. 3A) of the second member (i.e. right stent section in Fig. 3A) is separate from the first end portion (i.e. inner layer of overlap region 115 in Fig. 3A) of the first member (i.e. left stent section in Fig. 3A) (as shown in Fig. 3A);
(claim 3) wherein the first member (i.e. left stent section in Fig. 3A) is integral (as shown in Fig. 3A);
(claim 4) wherein the second member (i.e. right stent section in Fig. 3A) is annular and is radially displaced from the first member (i.e. left stent section in 
(claim 5) wherein the frame is configured to (i.e. capable of) be radially contracted and expanded, between a radially contracted state and a radially expanded state (see claims 4-5; [0025]; contracted delivery state and balloon-expanded or self-expanded states expressly disclosed), wherein a change in length of the first member between the radially contracted state and the radially expanded state is independent of a change in length of the second member between the radially contracted state and the radially expanded state (as shown in Fig. 3A; [0079]; first and second members only connected by longitudinal members 55 that do not have a component in the circumferential direction making each ring change in length independent as defined in paragraph [0228] of the present application);
(claim 9) wherein the second member (i.e. right stent section in Fig. 3A) comprises a plurality of first struts (55, Fig. 3A) having a first end and a second end, and wherein the direction from the first end to the second end has a component in the longitudinal direction and is orthogonal to the circumferential direction (as shown in Fig. 3A; struts 55 extend longitudinally (i.e. orthogonal to the circumferential direction) from their first ends to their second ends);
(claim 13) further comprising a third member (as shown in Fig. 1A, stent 50 shown expressly comprises at least five overlapping stent sections), the third member (i.e. third member is the “middle” stent section of the five overlapping stent sections, second member is an end stent section, and the first member is 
(claim 18) wherein the radial distance between the first member and the second member at the first end portion of the first member (i.e. at an overlap region 115 as shown in Fig. 3A) is greater than 40 microns ([0060]; hinges 30 expressly may have a radial dimension of 0.007 inches and strut legs expressly may have a radial dimension of 0.001 inches creating a radial distance/gap of 0.006 inches in the overlap region 115 (0.006 inches converts to 152.4 microns));
(claim 20) wherein the second member (i.e. right stent section in Fig. 3A) comprises a plurality of struts (35/120, Fig. 3A) defining a plurality of cells (as shown in Figs. 1A, 3A and 6; [0023]; [0091]; [0096]; embodiments having open cells and/or closed cells expressly disclosed);
(claim 21) wherein the frame is formed by additive manufacturing (this is interpreted as a product-by-process claim limitations, it is noted that the device of Thielen appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)); 
(claim 30) A frame for an implantable medical device, formed by the method of claim 23 (this device claim is interpreted as a product-by-process claim, it is noted that the device of Thielen appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two; see In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)); and
(claim 31) A method of manufacturing a frame for an implantable medical device, comprising forming a first member (i.e. left stent section in Fig. 3A), comprising a plurality of struts (35/120, Fig. 3A) defining a plurality of cells (as shown in Figs. 1A, 3A and 6; [0023]; [0091]; [0096]), wherein the first member is annular and defines a longitudinal direction (165, Fig. 3A) which is parallel to the axis of the first member (as shown in Figs 1A and 3A), a radial direction (as shown in Figs. 1A and 3A, first stent member defines a radial direction about its longitudinal axis), and a circumferential direction (as shown in Figs. 1A and 3A, first stent member defines a circumferential direction in which the struts of the first stent member are disposed about its longitudinal axis); forming a second member (i.e. right stent section in Fig. 3A), comprising a plurality of struts (35/120, Fig. 3A) and coupled to (via members 55, Fig. 3A) the first member at circumferentially distributed locations (55, Fig. 3A); wherein the second member overlaps a first end portion of the first member (i.e. at overlap region .

Claim(s) 1-5, 9, 19-22 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnett et al. (US 2015/0282931).
Brunnett discloses (see Figs. 14-15 and 23-25) a prosthetic heart valve assembly comprising the following claim limitations:
(claim 1) a first member (350, Fig. 25), comprising a plurality of struts (352, Fig. 23) defining a plurality of cells (as shown bets in Fig. 26 depicting at least two rows/rings of closed cells defined by frame 350), wherein the first member is annular and defines a longitudinal direction which is parallel to the axis of the first member (as shown in Figs. 23-26, annular/cylindrical frame 350 shown having a longitudinal axis/direction), a radial direction (as shown in Figs. 23-25, first stent member defines a radial direction about its longitudinal axis), and a circumferential direction (as shown in Figs. 23-25, frame 350 defines a circumferential direction in which the struts 352 the first member are disposed about its longitudinal axis); a second member (300, Figs. 14-15 and 23-25), comprising a plurality of struts (304, Fig. 25) and coupled to the first member (350) at circumferentially distributed locations (protrusions 308, see Figs. 14-
(claim 2) wherein a first end portion (at 306, Figs. 14-15 and 23-25) of the second member (300) is separate from the first end portion (i.e. “upper” end portion of frame 350 in Figs. 23-25) of the first member (350) (as shown in Figs. 14-15 and 23-25);
(claim 3) wherein the first member (350) is integral (as shown in Figs. 23-25);
(claim 4) wherein the second member (300) is annular and is radially displaced from the first member (350) such that one of the first member and the second member is arranged around the other (as shown in Figs. 23-25, support stent 300 shown arranged around frame 350);
(claim 5) wherein the frame (350) is configured to (i.e. capable of) be radially contracted and expanded, between a radially contracted state and a radially expanded state (see Figs. 10-13; contracted delivery state and expanded deployed state expressly disclosed), wherein a change in length of the first member between the radially contracted state and the radially expanded state is independent of a change in length of the second member (300) between the radially contracted state and the radially expanded state (as shown in Figs. 7-
(claim 9) wherein the second member (300) comprises a plurality of first struts (306) having a first end and a second end, and wherein the direction from the first end to the second end has a component in the longitudinal direction and is orthogonal to the circumferential direction (as shown in Figs. 14-15; struts 306 extend longitudinally (i.e. orthogonal to the circumferential direction) from their first ends to their second ends);
(claim 19) wherein the first member (350) defines more rings of cells (as shown in Figs. 23-25, frame 350 expressly comprises at least two rows having cells 354/356) than the second member (300) (as shown in Figs. 14-15, support stent 300 expressly shown to only comprise one row/ring of open cells (i.e. fewer total cells that shown in frame 350));
(claim 20) wherein the second member (300) comprises a plurality of struts (304, Figs. 14-15 and 23-25) defining a plurality of cells (as shown in Figs. 14-15 and 23-25; support stent 300 shown comprising a plurality of open cells);
(claim 21) wherein the frame (350) is formed by additive manufacturing (this is interpreted as a product-by-process claim limitations, it is noted that the device of Thielen appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to In re Marosi, 218 USPQ 289 (Fed. Cir. 1983));
(claim 22) further comprising a skirt (302, Figs. 14-15) coupled to the frame (as shown in Figs. 14-15; [0081]-[0082]); and a plurality of leaflets ([0085]-[0086]; prosthetic leaflets expressly disclosed but not shown in Figs. 23-25 for clarity);
(claim 30) A frame for an implantable medical device, formed by the method of claim 23 (this device claim is interpreted as a product-by-process claim, it is noted that the device of Brunnett appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two; see In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)); and
(claim 31) A method of manufacturing a frame for an implantable medical device, comprising forming a first member (350, Fig. 25), comprising a plurality of struts (352, Fig. 23) defining a plurality of cells (as shown bets in Fig. 26 depicting at least two rows/rings of closed cells defined by frame 350), wherein the first member is annular and defines a longitudinal direction which is parallel to the axis of the first member (as shown in Figs. 23-26, annular/cylindrical frame 350 shown having a longitudinal axis/direction), a radial direction (as shown in Figs. 23-25, first stent member defines a radial direction about its longitudinal axis), and a circumferential direction (as shown in Figs. 23-25, frame 350 defines a circumferential direction in which the struts 352 the first member are disposed about its longitudinal axis); forming a second member .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thielen (US 20090210049) in view of Gorochow (US 2018/0055665).
Thielen discloses (see Figs. 1A, 3A and 6; see stent 50 of Fig. 1, this rejection utilizes the alternate embodiment of Fig. 3A having linear spacing members 55 connecting the adjacent the stent rings of Fig. 1A) a peripheral overlap stent (50) and method of manufacture comprising the following claim limitations:
(claims 23 and 30) forming a plurality of struts (35/120, Fig. 3A) defining a plurality of cells (as shown in Figs. 1A, 3A and 6; [0023]; [0091]; [0096]);
(claim 25) wherein forming the struts comprises: forming a first member (i.e. left stent section in Fig. 3A), comprising a plurality of struts (35/120, Fig. 3A) defining a plurality of cells (as shown in Figs. 1A, 3A and 6; [0023]; [0091]; 
(claim 28) wherein the radial distance between the first member and the second member at the first end portion of the first member (i.e. at an overlap region 115 as shown in Fig. 3A) is greater than 40 microns ([0060]; hinges 30 expressly may have a radial dimension of 0.007 inches and strut legs expressly may have 
Thielen, as applied above, discloses a peripheral overlap stent comprising all the limitations of the claim except for the frame being manufactured by additive manufacturing.  Gorochow teaches a similar overlap stent comprising the stent frame portions manufactured by any method including laser cutting ([0034]) and/or additive manufacturing such as 3D printing ([0034]).  Accordingly, Gorochow teaches that it is well-known that laser cutting and additive manufacturing such as 3D printing are methods that are functional equivalents for providing manufacturing methods for overlap stents ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted additive manufacturing such as 3D printing taught by Gorochow for the laser cutting of Thielen (see Thielen, [0022]) because both methods were known equivalents for providing manufacturing methods for overlap stents within the intravascular device art.  The substitution would have resulted in the predictable results of providing a well-known manufacturing method for the overlap stent device of Thielen.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thielen in view of Gorochow as applied to claims 23 and 25 above, and further in view of Shinar et al. (US 2015/0201500).
Thielen in view of Gorochow, as applied above, discloses a peripheral overlap stent and method of manufacture comprising all the limitations of the claim except for forming a plurality of support structures; wherein forming the struts/first member 
However, Shinar teaches a method of 3D printing comprising forming a plurality of support structures; wherein forming the struts/first member comprises forming a first ring comprising a plurality of struts on support structures ([0004]-[0006]; [0017]-[0018]; [0020]; [0026]; [0083]; build material expressly 3D printed onto a support structure/layer), wherein the struts extend away from the support structures ([0004]-[0006]; [0017]-[0018]; [0020]; [0026]; [0083]; build material expressly 3D printed onto a support structure/layer and successive additive layers of build material extend away from the support layer and form the 3D object of growing height), wherein the method further comprises removing the support structures from the struts ([0004]-[0006]; [0017]-[0018]; [0020]; [0026]; [0083]; support layer expressly improves the releasability/removal of the completed 3D object from the support layer) in order to beneficially provide a support structure that provides structural stability during additive manufacturing (e.g. 3D printing) and which further eliminates the formation of a rough porous surface at the support/build material interface while further allowing for easy removal of the build material from the support upon build completion ([0004]-[0006]; [0017]-[0018]; [0020]; [0026]; [0083]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Thielen to include the step of forming a plurality of support structures; wherein forming the struts/first member comprises forming a first ring comprising a plurality of struts on support structures, wherein the struts extend away from the support structures, .

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771